NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5281-17T2

JULIA MORENO,

          Plaintiff,

v.

ILEANA LISSETH PULIDO
MONTOYA, MIGUEL
CENTENO, ALONZO RAWLS
and GPU ENERGY,

     Defendants.
______________________________

ILEANA PULIDO MONTOYA,

          Plaintiff,

v.

ALONZO RAWLS and
GPU ENERGY,

     Defendants.
______________________________

NATIONWIDE INSURANCE
COMPANY OF AMERICA and
NATIONWIDE INSURANCE
COMPANY OF AMERICA a/s/o
JULIA MORENO and ILENA
LISSETH PULIDO MONTOYA,

     Plaintiffs-Appellants,

v.

ALONZO RAWLS and
GPU ENERGY,

     Defendants-Respondents.
_______________________________

           Argued May 30, 2019 – Decided July 31, 2019

           Before Judges Simonelli, Whipple and Firko.

           On appeal from the Superior Court of New Jersey, Law
           Division, Monmouth County, Docket Nos. L-3240-13,
           L-3303-13, and L-3327-13.

           George A. Prutting, Jr., argued the cause for appellants
           (Prutting & Lombardi, attorneys; Marilou Lombardi, on
           the briefs).

           Stephen A. Rudolph argued the cause for respondents
           (Rudolph & Kayal, attorneys; Stephen A. Rudolph, on
           the brief).

PER CURIAM

     Appellant Nationwide Insurance Company of America (Nationwide)

appeals from a February 19, 2016 order granting partial summary judgment to

plaintiff Julia Moreno and defendant Ileana Lisseth Pulido Montoya in this


                                                                      A-5281-17T2
                                      2
personal injury protection (PIP) reimbursement action requiring Nationwide to

pay the statutory minimum amount of $15,000 per claimant under N.J.S.A.

17:28-1.4 (the Deemer statute), and ordering GPU Energy 1 to reimburse

Nationwide the sum of $30,000. We affirm but remand to the trial court for

entry of a modified order to accurately reflect the verbal rulings placed on the

record.

                                       I.

      On September 2, 2011, Montoya was operating a 1994 Honda Accord

owned by her live-in boyfriend, defendant Miguel Centeno, in Deal, New Jersey.

The Honda Accord was registered to Centeno in North Carolina and insured by

Nationwide. Montoya's vehicle struck a vehicle registered to JCP&L, which

was being operated by its employee, defendant Alonzo Rawls. Moreno was a

passenger in Montoya's vehicle at the time of the accident. Montoya gave the

investigating police officer a Maryland driver's license that indicated she lived

in Silver Springs. The police report states that the vehicle's owner, Centeno,

resided in Charlotte, North Carolina.       Centeno's vehicle was insured by




1
  GPU Energy's answer to the complaint designated it as "Jersey Central Power
and Light Company, i/i/a GPU Energy." We will refer to this defendant as
JCP&L.
                                                                         A-5281-17T2
                                       3
Nationwide, he was listed as the policyholder, and Montoya was listed as an

insured driver.

      The record indicates Montoya and Centeno lived together in North

Carolina from 2003 to 2009, then moved to Maryland for two months, and then

to Asbury Park in 2009, where they have resided ever since. In procuring his

automobile policy, Centeno represented to Nationwide that he was married to

Montoya, resided in North Carolina, and used a proxy in North Carolina to

forward his mail to New Jersey while he lived in Asbury Park.

      Montoya and Moreno sustained injuries and underwent medical treatment

and fusion surgeries, each ultimately exhausting the $250,000 PIP limit.

Nationwide determined that Montoya and Moreno were each entitled to

$250,000 in PIP benefits. Nationwide filed a PIP reimbursement complaint

against JCP&L under N.J.S.A. 39:6A-9.1. The judge consolidated Nationwide's

complaint with the personal injury actions filed on behalf of Montoya and

Moreno. Montoya settled her bodily injury claim with JCP&L and Rawls in

March 2017, and Moreno's claim was tried and concluded on June 12, 2018.

      JCP&L and Rawls (movants) filed a motion for summary judgment in

December 2015 arguing: (1) North Carolina law barred a PIP subrogation action

in New Jersey; and (2) Nationwide violated North Carolina law by issuing a


                                                                      A-5281-17T2
                                      4
policy of insurance to Centeno because he misrepresented the following facts to

Nationwide:

    He was residing in North Carolina with Montoya.

    He and Montoya garaged all of their vehicles in North Carolina.

    He and Montoya were married to each other.

      Movants argued that, in February 2011, Centeno and Montoya were

permanently residing and working in New Jersey. Since 2009, they garaged all

of their vehicles in this State. In further support of their motion, movants argued

Nationwide committed underwriting errors by issuing a policy to Centeno

without first obtaining a signed, written application from him, resulting in the

contested PIP payment of $500,000 being made, which Nationwide seeks to

recoup from JCP&L, who is self-insured. As a result of another accident, which

occurred prior to the September 2, 2011 accident, Nationwide inquired why

Centeno was living in New Jersey. Centeno advised Kevin Braswell, a personal

lines underwriting manager employed by Nationwide, that Centeno was living

in Asbury Park temporarily for two months because his brother found him

employment as a floor installer. Centeno advised Braswell that he was still

domiciled in North Carolina, prompting Braswell to prepare an adverse risk

report.


                                                                           A-5281-17T2
                                        5
      Centeno brought five vehicles from North Carolina to New Jersey. He

never registered any of them in New Jersey, and never obtained New Jersey

license plates for them. He testified that the Honda Accord was principally

garaged in this State at all times up to the date of the subject accident. He never

advised Nationwide that he moved to New Jersey because he did not "want to

change the insurance, [h]e want[ed] to keep it." Nationwide mailed monthly

statements to Centeno's son at his residence in North Carolina, and in turn,

Centeno's son forwarded them to his father in New Jersey. Since 2009, Centeno

has received water and electric bills at his Asbury Park residence.

      Further, movants argued that North Carolina does not require PIP

coverage and does not permit PIP subrogation; consequently, there was no PIP

coverage provided under the Nationwide policy because PIP coverage was not

mandated.    The record reveals Centeno and Montoya never paid for PIP

premiums in any state. Because of material misrepresentations made by Centeno

and Montoya to Nationwide, movants argued Centeno's North Carolina

insurance policy should be deemed void.          Alternatively, movants argued

Nationwide "overpaid" PIP benefits to Moreno and Montoya, and Nationwide

should have only paid the New Jersey statutory minimum PIP benefit of $15,000

per person, for a total of $30,000.


                                                                           A-5281-17T2
                                        6
      At oral argument, Nationwide's counsel argued "[f]or whatever reason[,]"

Nationwide paid New Jersey PIP benefits to Montoya and Moreno, to which the

motion judge responded, "they were wrong." Nationwide's counsel also argued

that Centeno and Montoya "were somewhat living in [New] Jersey" at the time

of the accident.

      The judge found Centeno and Montoya moved from Maryland to New

Jersey and brought five vehicles with them, but never registered or obtained

New Jersey license plates for them. The judge ordered:

            (1) "the maximum amount of the PIP subrogation claim
            by [Nationwide] is the New Jersey statutory minimum
            PIP amount of $15,000 per person, per accident;"

            (2) Montoya is "afforded the New Jersey statutory PIP
            limit of $15,000";

            (3) "Moreno, as an innocent third-party, is afforded the
            New Jersey statutory PIP limit of $15,000";

            (4) The total PIP subrogation claim against JCP&L is,
            therefore, $30,000; 2 and

            (5) JCP&L "is not responsible for the internal errors
            and omissions made by [Nationwide] in making PIP
            overpayments in excess of the above amounts"


2
  The judge noted in her order the $30,000 "is for the PIP benefits available for
[p]laintiff Julia Moreno only[.]" Since this order contains handwritten changes
on a proposed form order submitted by counsel for JCP&L, we consider it a
ministerial error.
                                                                         A-5281-17T2
                                       7
            (referring to the amounts in the preceding paragraphs
            of the order).

      The judge denied summary judgment insofar as movants sought a ruling

that North Carolina law barred a PIP subrogation action and North Carolina

statutes were violated in respect of issuance of the policy of insurance by

Nationwide to Centeno and sought dismissal of the PIP reimbursement

complaint with prejudice because the subject policy should be declared void ab

initio based on Centeno and Montoya's misrepresentations. The judge granted

partial summary judgment to JCP&L and determined that each claimant was

entitled to $15,000 in PIP benefits, thereby capping JCP&L's obligation at

$30,000 in the aggregate, payable to Nationwide.

      On appeal, Nationwide argues the judge erred in: (1) finding the amount

of PIP benefits an out-of-state insurer must afford to PIP claimants is the

statutory minimum under N.J.S.A. 39:6A-4.3(e); (2) awarding Moreno and

Montoya $15,000 each in PIP benefits; and (3) finding Nationwide mistakenly

provided PIP coverage of $250,000 to each claimant. JCP&L has agreed to pay

the $30,000 amount and did not file a cross-appeal relative to the applicability

of the Deemer statute. Therefore, we limit our discussion to the issues raised in

Nationwide's appeal.



                                                                         A-5281-17T2
                                       8
                                       II.

      We review a court's grant of summary judgment de novo, applying the

same standard as the trial court. Conley v. Guerrero, 228 N.J. 339, 346 (2017).

Summary judgment must "be granted 'if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law. '" Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016) (quoting R. 4:46-2(c)).

      Nationwide first argues the judge erred in finding the amount of PIP

benefits an out-of-state insurer must afford to PIP claimants is the $15,000

statutory minimum found at N.J.S.A. 39:6A-4.3, which provides in relevant part:

            Personal injury protection coverage options. With
            respect to personal injury protection coverage provided
            on an automobile in accordance with [N.J.S.A. 39:6A-
            4], the automobile insurer shall provide the following
            coverage options:

                  ....

            e. Medical expense benefits in amounts of $150,000,
            $75,000, $50,000 or $15,000 per person per accident;
            except that, medical expense benefits shall be paid in
            an amount not to exceed $250,000 for all medically
            necessary treatment of permanent or significant brain
            injury, spinal cord injury or disfigurement or for

                                                                          A-5281-17T2
                                        9
            medically necessary treatment of other permanent or
            significant injuries rendered at a trauma center or acute
            care hospital immediately following the accident and
            until the patient is stable, no longer requires critical
            care and can be safely discharged or transferred to
            another facility in the judgment of the attending
            physician.

      According to Nationwide, the judge erred as a matter of law because the

Deemer statute, which the judge found applicable here, mandates standard New

Jersey PIP benefits of up to $250,000 per person per accident, and not $15,000

per person as determined by the judge. Nationwide contends the judge also

mistakenly found Nationwide erroneously determined the amount of PIP

coverage payable on behalf of Moreno and Montoya, and that JCP&L was not

responsible for Nationwide's mistake.

      At the outset, Nationwide argues there are inconsistencies between the

judge's oral opinion and her handwritten changes to the proposed order prepared

by JCP&L. For example, Nationwide argues the judge clearly ruled that JCP&L

had no standing to raise any issues in respect of material misrepresentations

made by Centeno, but the judge wrote in her order that $15,000 in PIP benefits

are to be paid to Moreno "'as an innocent bystander,' [but the] reference to being

an innocent bystander to any material misrepresentation[] [was] something the

court had actually declined to rule on due to the issues of standing."


                                                                          A-5281-17T2
                                        10
      Nationwide also points to paragraph eight of the order, which contains

edits by the judge providing that Nationwide's claim against JCP&L is $30,000,

for PIP benefits available for Moreno only. Nationwide argues this paragraph

contradicts paragraph six, which ordered that $15,000 be paid to Montoya, along

with paragraph seven, which ordered the same amount to Moreno, for an

aggregate sum of $30,000.

      Our careful review of the record reveals the order is inconsistent on its

face and does not accurately reflect the judge's oral decision. Nonetheless,

Nationwide does not argue the outcome is reversible error because the record

clearly reflects the judge's decision that the effect of the order was to limit the

PIP award to $15,000 for both Moreno and Montoya, for an aggregate total of

$30,000, and we agree. We conclude these inconsistencies are scrivener's errors

and are not grounds for reversal. On remand, we direct the judge to issue an

amended order to accurately comport with her verbal opinion.

                                       III.

      Nationwide next argues the judge erred in limiting the amount of available

PIP benefits to $15,000 for each claimant and the correct amount should be

$250,000. We disagree.




                                                                           A-5281-17T2
                                       11
      "'PIP' is the popularly used acronym for personal injury protection

benefits, a package of benefits required by statute to be provided with every

insurance policy for a private passenger automobile registered or garaged in this

[S]tate." Craig & Pomeroy, Current N.J. Auto Insurance Law § 4:1 (2019)

(hereinafter Craig & Pomeroy). The purpose of the PIP scheme "was to provide

a prompt source of first-party recovery for losses sustained in automobile

accidents. Under the prior system . . . a victim . . . waited many years to have

his claim processed through the courts" and, as a result, the reimbursements for

their injuries were delayed and often inadequate.         Ibid.   The Legislature

responded by enacting the 1972 No Fault Act. "Thus, the PIP law mandates

speedy first-party payment of a range of benefits, including medical expenses,

lost wages, essential services, survivor benefits and funeral expenses to certain

classes of persons injured . . . without any consideration of fault[.]" Ibid.

      The required coverage must be "the primary coverage for the named

insured and any resident relative in the named insured's household who is not a

named insured under an automobile insurance policy of his own." N.J.S.A.

39:6A-4.2. This "first-party coverage was 'intended to serve as the exclusive

remedy for payment of out-of-pocket medical expenses arising from an

automobile accident.'" Walcott v. Allstate N.J. Ins. Co., 376 N.J. Super. 384,


                                                                            A-5281-17T2
                                        12
386, 388 (App. Div. 2005) (quoting Caviglia v. Royal Tours of Am., 178 N.J.
460, 466 (2004)) (permitting a PIP claim by "an insured motorist who was

intoxicated at the time of the accident").

      With regard to residency and timing, N.J.S.A. 39:3-17.1(b) requires that:

            Any person who becomes a resident of this State and
            who immediately prior thereto was authorized to
            operate and drive a motor vehicle . . . in this State as a
            nonresident pursuant to [N.J.S.A.] 39:3-15 and
            [N.J.S.A.] 39:3-17, shall register any vehicle operated
            on the public highways of this State within [sixty] days
            of so becoming a resident of New Jersey, pursuant to
            [N.J.S.A.] 39:3-4 or [N.J.S.A. 39:3-8.1].

      In short, "N.J.S.[A]. 39:6A-4.5[(a)] bars the culpably uninsured (those

vehicle owners required by statute to maintain PIP coverage but who have failed

to do so) when injured while operating an uninsured vehicle." Craig & Pomeroy

§ 15:5-2 (2019); see also Perrelli v. Pastorelle, 206 N.J. 193, 202-03 (2011)

(rejecting plaintiff's argument that her belief that the vehicle was insured was

enough to preclude the operation of this paragraph).

      Furthermore, New Jersey has a strong public policy against the

proliferation of insurance fraud. Palisades Safety & Ins. Ass'n v. Bastien, 175
N.J. 144, 151 (2003). The State also has a strong public policy of compensating

third parties for losses sustained in automobile accidents. See id. at 152; Fisher

v. N.J. Auto. Full Ins. Underwriting Ass'n, 224 N.J. Super. 552, 557-58 (App.

                                                                          A-5281-17T2
                                       13
Div. 1988). In other words, "[a] strong public policy favors the protection of

the Fund's[3] financial integrity, and thus, the Fund must 'be administered in a

fashion to assure that only those persons legitimately entitled to participate in

its benefits are paid therefrom.'" Esdaile v. Hartsfield, 245 N.J. Super. 591, 595

(App. Div. 1991) (citation omitted) (quoting Douglas v. Harris, 35 N.J. 270, 279

(1961)), rev'd on other grounds, 126 N.J. 426 (1992).

      The judge found the insurance policy issued by Nationwide to Centeno is

subject to the Deemer statute, which states, in pertinent part that:

            Any insurer authorized to transact or transacting
            automobile or motor vehicle insurance business in this
            State, or controlling or controlled by, or under common
            control by, or with, an insurer authorized to transact or
            transacting insurance business in this State, which sells
            a policy providing automobile or motor vehicle liability
            insurance coverage, or any similar coverage, in any
            other state or in any province of Canada, shall include
            in each policy coverage to satisfy at least the [PIP]
            benefits coverage pursuant to [N.J.S.A. 39:6A-4] or
            [N.J.S.A. 17:28-1.3] for any New Jersey resident who
            is not required to maintain [PIP] coverage pursuant to
            [N.J.S.A. 39:6A-4] or [N.J.S.A. 39:6A-3.1] and who is
            not otherwise eligible for such benefits, whenever the
            automobile or motor vehicle insured under the policy is
            used or operated in this State. In addition, any insurer
            authorized to transact or transacting automobile or
            motor vehicle insurance business in this State, or
            controlling or controlled by, or under common control

3
  Referring to the fund created by the Unsatisfied Claim and Judgment Fund
Law, N.J.S.A. 39:6-61 to -90.
                                                                          A-5281-17T2
                                       14
             by, or with, an insurer authorized to transact or
             transacting automobile or motor vehicle insurance
             business in this State, which sells a policy providing
             automobile or motor vehicle liability insurance
             coverage, or any similar coverage, in any other state or
             in any province of Canada, shall include in each policy
             coverage to satisfy at least the liability insurance
             requirements of [N.J.S.A. 39:6B-1] or [N.J.S.A. 39:6A-
             3], the uninsured motorist insurance requirements of
             [N.J.S.A. 17:28-1.1], and [PIP] benefits coverage
             pursuant to [N.J.S.A. 39:6A-4] or [N.J.S.A. 17:28-1.3],
             whenever the automobile or motor vehicle insured
             under the policy is used or operated in this State.

"The Deemer [s]tatute is so named because it 'deems' New Jersey insurance

coverage and tort limitations to apply to out-of-state policies." George J. Kenny

& Frank A. Lattal, New Jersey Insurance Law § 14-6:6 (2019) (footnote

omitted). In analyzing a policy under the Deemer statute, AICRA4 provided for

the creation of two insurance coverage options: a basic policy and a standard

policy. A standard policy is defined as:

             one with at least the coverage required by N.J.S.A.
             39:6A-3 and [-4].         N.J.S.A. 39:6A-3 mandates
             compulsory automobile insurance liability limits of
             $15,000[] on account of injury to or death of one person
             in any one accident, a limit of $30,000[] for injury to or
             death of more than one person in any one accident and
             $5,000[] for damage to property in any one accident, all
             exclusive of interests and costs.

             [Id. at § 14-10.]

4
    Automobile Insurance Cost Reduction Act, N.J.S.A. 39:6A-1.1 to -35.
                                                                          A-5281-17T2
                                        15
      Where the Deemer statute is inapplicable, an ordinary choice of law

analysis applies when there is a conflict with New Jersey insurance law. Id. at

§ 21-10. As a general rule, the law of the place of the contract will govern the

determination of the rights and liabilities of the parties under an insurance policy

"unless the dominant and significant relationship of another state to the parties

and the underlying issue dictates" otherwise. State Farm Mut. Auto. Ins. Co. v.

Estate of Simmons, 84 N.J. 28, 37 (1980); see also Gen. Metalcraft, Inc. v.

Liberty Mut. Ins. Co., 796 F. Supp. 794, 796-97 (D.N.J. 1992) (quoting State

Farm Mut. Auto Ins. Co., 84 N.J. at 35) ("[T]his rule will generally comport

with the reasonable expectations of the parties concerning the principal situs of

the insured risk during the term of the policy and will furnish needed certainty

and consistency in the selection of the applicable law."); Polarome Mfg. Co. v.

Commerce & Indus. Ins. Co., 310 N.J. Super. 168, 173 (App. Div. 1998). In the

insurance law arena, courts must focus on the parties' "justified expectations and

their needs for predictability of result." Pfizer, Inc. v. Emp'rs Ins. of Wausau,

154 N.J. 187, 199 (1998). "Auto insurance policies are [generally] written to

satisfy particular states' requirements for autos registered and garaged there."

Rutgers Cas. Ins. Co. v. State Farm Mut. Ins. Co., 234 N.J. Super. 202, 205

(App. Div. 1989).


                                                                            A-5281-17T2
                                        16
      Choice of law is a matter of law which we review de novo. N. Jersey

Neurosurgical Assocs., P.A. v. Clarendon Nat'l Ins. Co., 401 N.J. Super. 186,

191 (App. Div. 2008). As the forum state, New Jersey's choice of law principles

apply. Rowe v. Hoffman-La Roche, Inc., 189 N.J. 615, 621 (2007); Erny v.

Estate of Merola, 171 N.J. 86, 94 (2002); Moper Transp., Inc. v. Norbet

Trucking Corp., 399 N.J. Super. 146, 153 (App. Div. 2008). Our State employs

the most significant relationship test in resolving choice of law questions in tort

actions. See In re Accutane Litig., 235 N.J. 229, 260 (2018). In Calabotta v.

Philbro Animal Health Corp., ___ N.J. Super. ___, ___ (App. Div. 2019), we

analyzed which state "has the most significant relationship to the occurrence and

the parties under the principles stated in § 6." Second Restatement § 145(1),

(2). Those contacts include

            (a) the place where the injury occurred,

            (b) the place where the conduct causing the injury
            occurred,

            (c) the domicil[e], residence, nationality, place of
            incorporation and place of business of the parties, and

            (d) the place where the relationship, if any, between
            the parties is centered."

            [Calabotta, __ N.J. Super. at __ (slip op. at 19) (quoting
            Second Restatement § 145(2)).]


                                                                           A-5281-17T2
                                       17
      Here, the judge ruled:

            JCP&L argues that North Carolina law governs the
            dispute because of the policy's choice of law provision.
            North Carolina has an anti-subrogation law, [11 N.C.
            Admin. Code 12.0319 (2019)][,] which provides that,
            "Life or accident and health insurance forms shall not
            contain a provision allowing subrogation of benefits."
            This would prohibit Nationwide's subrogation action.

            "Ordinarily when parties to a contract have agreed to be
            governed by the law of a particular state, New Jersey
            [c]ourts will uphold the contractual choice if it does not
            violate New Jersey's public policy." Instructional
            [Sys.], [Inc.] [v.] [Comput.] Curriculum Corp., 130 N.J.
324, 341 (1992).

            In this case however the choice of law provision does
            not control since . . . JCP&L and Rawls were not parties
            to the policy contract.

      Based on this reasoning, the judge correctly rejected JCP&L's argument

that Centeno's alleged fraudulent misrepresentations subjected his policy to

rescission by JCP&L.

      Nationwide argues the standard automobile liability policy under N.J.S.A.

39:6A-4 means and includes payment of medical expenses of up to $250,000 per

person per accident but, in spite of this, the judge erroneously determined the

minimum statutory amount of PIP found elsewhere in the no-fault statute would

dictate the amount of PIP coverage that Nationwide was obligated to pay on

behalf of Moreno and Montoya. Moreover, Nationwide posits the provision that

                                                                         A-5281-17T2
                                       18
the court relied on, "Personal injury protection coverage options," N.J.S.A.

39:6A-4.3, is not incorporated into the Deemer statute; therefore, the judge

erroneously "conflated two separate statutes[:] N.J.S.A. 39:6A-4, which

provides for standard PIP coverage and is incorporated into the Deemer [s]tatute,

and N.J.S.A. 39:6A-4.3(e), which allows New Jersey consumers to purchase

certain optional coverages[.]"

      In her decision, the judge relied upon Cooper Hospital University Medical

Center v. Prudential Insurance Company, 378 N.J. Super. 510, 515 (App. Div.

2005), where we held that the policy is required to provide "minimum 'standard

policy' PIP benefits, as required by N.J.S.A. 39:6A-4." The judge went on to

find that $15,000 is

            the amount that Nationwide would be entitled to seek
            as reimbursement. The fact that it paid more than the
            statutory requirement was done at its own risk. And
            JCP&L should not be caused to bear the cost
            voluntarily incurred by Nationwide and which did not
            fall within the requirements of [N.J.S.A.] 39:6A-9.1.

We agree.      Nationwide mistakenly construes the judge's decision by

generalizing that $15,000 is the only sum an out-of-state insured may seek in

PIP compensation under the Deemer statute.




                                                                         A-5281-17T2
                                      19
      "Subrogation [5] is an equitable doctrine that permits a party paying a loss

incurred by a second party to step into the shoes of that second party and exercise

any rights the second party may have against a wrongdoer whose conduct caused

or contributed to the loss."      Craig & Pomeroy § 25:3-1 (2019).            "The

[subrogation] rights acquired by insurers . . . depend entirely on the rights their

insureds would have against the tortfeasor." Ibid.

            The underpinning of subrogation is its derivative
            nature.

                   ....

            Consequently, the insurer can take nothing by
            subrogation but the rights of the insured, and is
            subrogated to only such rights as the insured possesses.
            This principle has been frequently expressed in the
            form that the rights of the insurer against the wrongdoer
            cannot rise higher than the rights of the insured against
            such wrongdoer, since the insurer as subrogee, in
            contemplation of law, stands in the place of the insured
            and succeeds to whatever rights he may have in the
            matter . . . .

            Furthermore, it is immaterial whether the subrogor's
            cause of action is created by statute, arises because of
            judicially ascribed equities or exists because of a
            conventional agreement of the parties.

            [Ibid. (quoting Aetna Ins. Co. v. Gilchrist Bros., Inc.,
            85 N.J. 550, 560-61 (1981)).]

5
  In New Jersey, subrogation and PIP reimbursement claims are often referred
to as PIP reimbursement claims.
                                                                           A-5281-17T2
                                       20
      Here, the judge aptly found Nationwide, as subrogor on behalf of Moreno

and Montoya, was only entitled to seek $15,000 for each victim, for a combined

total of $30,000, because that is the minimum amount its subrogees were entitled

to as a matter of right. Any less than $15,000 would have been violative of their

rights under the Deemer statute, and any more than $250,000 would violate the

Deemer statute maximum. It is unclear why Nationwide paid full PIP benefits

to the victims, but payment of the $250,000 amount by Nationwide do es not

create a right of subrogation of the maximum amounts reimbursable to

Nationwide. Nationwide cannot shift its underwriting mistake to JCP&L.

                                      IV.

      Nationwide next argues the judge erred in finding Nationwide mistakenly

provided PIP coverage of $250,000 per victim because testimony from Braswell

does not support this conclusion, whereas the judge found it did. The judge

stated:

            Braswell testified in this matter that while New Jersey
            has PIP, North Carolina does not. And it appears that
            the record would support a finding that Nationwide
            erroneously determined that it was obligated under the
            circumstances of this case to provide PIP benefits to
            Montoya and Moreno, notwithstanding the fact that
            there's no PIP coverage under the policy. And that their
            required limit under that circumstance would be
            $250,000.


                                                                         A-5281-17T2
                                      21
      Nationwide does little more than allege that the judge made an incorrect,

factual conclusion and it simply rests on its argument without drawing a tangible

nexus between the purported error and the judge's conclusion that Nationwide

was not entitled to a full PIP reimbursement from JCP&L. Saliently, whether

Nationwide's decision to provide full PIP benefits was mistaken or not, it does

not change the outcome here, and we do not perceive any reversible error.

      We have carefully reviewed Nationwide's remaining arguments and have

determined they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed and remanded for the judge to issue an amended order to

comport with her verbal opinion.




                                                                         A-5281-17T2
                                      22